                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF PUERTO RICO
____________________________________________
                                                                      )
In re:                                                                )
                                                                      ) PROMESA
THE FINANCIAL OVERSIGHT AND                                           ) Title III
MANAGEMENT BOARD FOR PUERTO RICO                                      )
                                                                      ) Case No. 17-BK-03283 (LTS)
         as representative of                                         )
                                                                      ) Re: ECF No. 16321
THE COMMONWEALTH OF PUERTO RICO, et al., )
                                                                      )
         Debtors.1                                                    )
____________________________________________ )
                                                                      )
In re:                                                                )
                                                                      ) PROMESA
                                                                      ) Title III
THE FINANCIAL OVERSIGHT AND                                           )
MANAGEMENT BOARD FOR PUERTO RICO,                                     ) Case No. 17-BK-03566 (LTS)
                                                                      )
         as representative of                                         ) Re: ECF No. 1122
                                                                      )
THE EMPLOYEES RETIREMENT SYSTEM OF THE )
GOVERNMENT OF THE COMMONWEALTH OF                                     )
PUERTO RICO,                                                          )
                                                                      )
         Debtor.                                                      )
                                                                      )
--------------------------------------------------------------------- X


1
  The Debtors in these Title III cases, along with each Debtor’s respective Title III case number
and the last four (4) digits of each Debtor’s federal tax identification number, as applicable, are the
(i) Commonwealth of Puerto Rico (the “Commonwealth”) (Bankruptcy Case No. 17-BK-3283-
LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico Sales Tax Financing Corporation
(“COFINA”) (Bankruptcy Case No. 17-BK-3284-LTS) (Last Four Digits of Federal Tax ID: 8474);
(iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case No. 17-BK-
3567-LTS) (Last Four Digits of Federal Tax ID: 3808); (iv) Employees Retirement System of the
Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17-BK-3566-
LTS) (Last Four Digits of Federal Tax ID: 9686); (v) Puerto Rico Electric Power Authority
(“PREPA”) (Bankruptcy Case No. 17- BK-4780-LTS) (Last Four Digits of Federal Tax ID: 3747);
and (vi) Puerto Rico Public Buildings Authority (“PBA”) (Bankruptcy Case No. 19-BK-5523-
LTS) (Last Four Digits of Federal Tax ID: 3801) (Title III case numbers are listed as Bankruptcy
Case numbers due to software limitations).
 LIMITED JOINDER OF THE OFFICIAL COMMITTEE OF RETIRED EMPLOYEES
  TO THE REPLY IN SUPPORT OF URGENT JOINT MOTION TO STAY CERTAIN
  CONTESTED MATTERS AND ADVERSARY PROCEEDINGS RELATED TO THE
     BONDS ISSUED BY THE EMPLOYEES RETIREMENT SYSTEM OF THE
        GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO

To the Honorable United States District Judge Laura Taylor Swain:

       The Official Committee of Retired Employees (the “Retiree Committee”) hereby joins,

in part, the Reply In Support Of The Urgent Joint Motion To Stay Certain Contested Matters And

Adversary Proceedings Related To The Bonds Issued By The Employees Retirement System Of The

Government Of The Commonwealth Of Puerto Rico [Commonwealth Dkt. 16373] filed by the

Financial Oversight and Management Board for Puerto Rico (the “Oversight Board”) as the sole

representative of Debtor Employees Retirement System of the Government of the Commonwealth

of Puerto Rico (“ERS”), and states as follows:

       1.      Although the Retiree Committee disagrees with certain arguments the Oversight

Board made in the previous dispute with the Creditors Committee over a stay of litigation in the

PREPA case, it joins in the Oversight Board’s request for a stay. The Retiree Committee represents

approximately 167,000 government retirees; the vast majority of whom received their pre-petition

pension payments from ERS. As such, the Retiree Committee has a vested interest in the resolution

of any dispute regarding the ERS Bonds or the claims of holders of those bonds. Given that a

global resolution of the ERS Bondholder claims has been achieved and that approval of that

resolution soon will be brought for the Court’s consideration through the plan approval process, it

is not in anyone’s interest to continue to engage in protracted and expensive litigation over the

very matters the Oversight Board now seeks approval to resolve. And, as the Joint Motion seeking

the stay notes, in the event a plan that satisfies the terms of the ERS Stipulation is not confirmed,




                                                 2
any party could seek to continue litigation of the Pending Actions once again. [Commonwealth

Dkt. 16321 at ¶ 5.]

       2.      Further, as the Oversight Board notes in its Reply, the Creditors Committee

concedes that this Court’s previous rulings defeats their objection to the proposed stay of all ERS

bondholders litigation and that the Creditors Committee has filed their objection to preserve it for

appeal. [Commonwealth Dkt. 16373 at ¶1.] That should be the end of the matter and the Creditors

Committee’s objection should be overruled.

Dated: April 9, 2021

 JENNER & BLOCK LLP                                  BENNAZAR, GARCÍA & MILIÁN, C.S.P.

 By:                                                 By:

 /s/ Robert Gordon                                   /s/ A.J. Bennazar-Zequeira

 Robert Gordon (admitted pro hac vice)               A.J. Bennazar-Zequeira
 Richard Levin (admitted pro hac vice)               Héctor M. Mayol Kauffmann
 919 Third Ave                                       Francisco del Castillo Orozco
 New York, NY 10022-3908                             Edificio Union Plaza,
 rgordon@jenner.com                                  1701 Avenida Ponce de León #416
 rlevin@jenner.com                                   Hato Rey, San Juan
 212-891-1600 (telephone)                            Puerto Rico 00918
 212-891-1699 (facsimile)                            ajb@bennazar.org
                                                     hector.mayol@bennazar.com
 Catherine Steege (admitted pro hac vice)            787-754-9191 (telephone)
 Melissa Root (admitted pro hac vice)                787-764-3101 (facsimile)
 Landon Raiford (admitted pro hac vice)
 353 N. Clark Street                                 Counsel for The Official Committee of Retired
 Chicago, IL 60654                                   Employees of Puerto Rico
 csteege@jenner.com
 mroot@jenner.com
 lraiford@jenner.com
 312-222-9350 (telephone)




                                                 3
